Cuyahoga App. No. 85873. This cause is pending before this court as a discretionary appeal and claimed appeal of right. On April 27, 2005, appellant filed a reply and objection to appellee’s waiver of memorandum in response. The court finds that appellant’s reply and objection is, in substance, a supplement to his memorandum in support of jurisdiction in violation of S.Ct.Prac.R. III(3)(A). Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s reply and objection to appellee’s waiver of memorandum in response be, and hereby is, stricken.